Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, the last line, replace “the quotient” with “a quotient”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-15 of copending Application No. 16/604,742(reference application) in view of U.S. Patent Pub. No. 2005/0159575 to Rische et al. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to polymers comprising the same structural units and the same formula that are used in additive and polymer compositions.
The copending claims require R2 to be an aliphatic group and the pending claims require R2 to be an aromatic group.  

At the time of filing it would have been obvious to substitute the aromatic diisocyanates of the claims with the aliphatic diisocyanates of Rische because the aliphatic diisocyanates avoids the use of stabilizers and additives typically used to reduce thermal yellowing that have a tendency to migrate from the coatings providing unwanted fogging (0006).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,155,892 to Emmons et al. (Cited on ISR).
As to claims 1-3, Emmons discloses a low molecular weight polyurethane polymer comprising structural units according to the following formula:
R-O-C(=O)-NH-R’’’-NH-C(=O)-O-(CH2CH2O)x-C(=O)-NH-R’’’ – NH-C(=O)-O-R, please refer to table 2 for R, R’, R’’, R’’’, x (Examples 20, 22, 30, 31, 34, and 58 and also a formula:

In the second formula, the diisocyanate is derived from toluene diisocyanate (aromatic hydrocarbyl group) and the polymer is terminated with polyoxyalkylene groups corresponding to R1 of claims 1 and 3, wherein X = O.  Therefore, the polymer comprises two R1 end groups and the polymer has a molecular weight of 10,000 to 200,000 and from the values of x and y in the formulas, the polydispersity would be 1 and the claimed quotient would be 0.5.
Emmons discloses a molecular weight that overlaps the claimed amount.  It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  Emmons teaches by appropriate selection of reactants and reaction conditions, including proportions and molecular weight of reactants, a variety of polymeric products may be obtained.  Thickening properties are due to the presence and distribution therein of hydrophilic (polyoxyalkylene grounps) and hydrophobic groups (isocyanates and monofunctional reactants).  Accordingly, the skilled artisan could have used to disclosure of Emmons to arrive at the presently claimed invention with a reasonable expectation of success that the selection of reactants, molecular weight, and proportions of reactants could be routinely selected to produce polymers with good thickening properties (4:8-23).  
As to claim 4, Emmons discloses suitable monofunctional active compounds comprising the reaction product of alkylene oxides and C1-C24 alcohols (R1 = C1-C24) (9:45-61).

As to claim 6, Emmons discloses the claimed formula above and no other reactants are present, therefore, 100% of the polymer contains only the structural units discussed in the formula.
As to claims 7-9, Emmons discloses the use of monoisocyanates within the reaction components that comprise the reaction product of preferably toluene diisocyanate (differ in reactivity, claim 9), and monofunctional active compounds comprising the reaction product of alkylene oxides and C1-C24 alcohols (R1 = C1-C24) that results in the R1 of the formula and teaches suitable polyoxyalkylene polyols such as adducts of multifunctional alcohols and alkylene oxides (8:1-21).  Accordingly, it would have been obvious to first react the diisocyanate component with the monofunctional reactants discussed in Emmons followed by the reaction of polyhydric adducts of alkylene oxides to arrive at the presently claimed invention with a reasonable expectation of success that the process would result in the desired properties of Emmons with respect to thickening behavior.
As to claim 11, Emmons discloses compositions (latex paint compositions, printing pastes) comprising the polyurethane polymer, a continuous aqueous phase, and hydrophobic acrylic polymers that are dispersed in the aqueous phase (13:1-69).
As to claim 12, Emmons discloses that the hydrophobic polymers are considered binders within the printing paste (Example 270).
As to claims 13-14, Emmons discloses small particle size additives, such as pigment dispersants and surfactants of all types are added to extend the shelf life (14:32-40).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763